Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 5, 9 and 11 recite the phrase "preferably" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claims 2-12 are also rejected for being dependent on a rejected base claim. 
Claim 1 recites the limitation "the valve" in the last line.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-12 are also rejected for being dependent on a rejected base claim.
Claim 3 recites the limitation "this individual pressure accumulator." It is unclear which pressure accumulator applicant is referring to in claims. There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites the limitation "this other gas safety valve." There is insufficient antecedent basis for this limitation in the claim. 

Claim 5 recites the limitation "ball valves (50, 52).”  However, applicant is claiming the same valves twice with different names since “at least one controllable valve” of claim 1 includes valves (50, 
Claims 5 and 11 recites the limitation "the relevant pressure accumulator." There is insufficient antecedent basis for this limitation in the claim. 

Claim 5 recites the limitation "the other ball valve." There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites the limitation "the removal." There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 5 recite the phrase "for instance" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claims 2-12 are also rejected for being dependent on a rejected base claim. 
Claims 6 and 7 recites the limitation "the control disks." There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation "the outer peripheral end." There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation "the outer periphery." There is insufficient antecedent basis for this limitation in the claim. 
Claims 6 and 12  recites the limitation "the direction.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation "the other control disk.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 7  recites the limitation "the longitudinal direction.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation "the hand lever.” There is insufficient antecedent basis for this limitation in the claim. 


Claim 7 recites the limitation "this longitudinal orientation." It is unclear which longitudinal orientation applicant is referring to since it is unclear if applicant is referring to the previously recited longitudinal orientation or a new orientation. 
Claim 8 recites the limitation "3-way ball valve (58).”  However, applicant is claiming the same valve twice with different names since “at least one controllable valve” of claim 1 includes valve (58).  As such claim 8 is deemed indefinite for failing to particularly point out and distinctly claim the subject matter.
Claim 8 recites the limitation "another gas safety valve." It is unclear the if the “another safety valve” is part of the previously recited “the at least one gas safety valve” or a new one.  
Claim 8 recites the limitation "the one gas safety valve.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation "the open and closed positions.” There is insufficient antecedent basis for this limitation in the claim. 
Claims 9 and 10 recites the limitation "the implementation.” There is insufficient antecedent basis for this limitation in the claim. 
Claims 9 and 10 recites the limitation "the hydraulic supply system.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation "the relevant gas conveying connection.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation "this fact." There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 is also deemed indefinite as it is unclear if the claim depends from 1 or is an independent claim on its own merits.
the relevant assignable gas safety valve.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation "the gas end.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation "the assigned connection.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 recites the limitation "a filling." It is unclear if applicant is referring to the previously recited Filling or a new filling. 
Claim 12 recites the limitation "this filling." It is unclear which filling applicant is referring to since it is unclear if applicant is referring to the previously recited filling or a newfilling. 
Claim 12 recites the limitation "the respective pressure accumulator.” There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoff et al. (WO 2011/101293 A1) hereinafter Stoff.
Regarding Claim 1 Stoff teaches (Fig 1) A safety system comprising a valve block (Fig 1) to which at least one gas safety valve (16, 24) is connected in a preferably detachable manner, having at least one controllable valve (11, 13, 20) in or at the valve block (Fig 1) and having at least one  (4, 18) holding a gaseous pressure medium, which pressure accumulator is connected to the valve block (Fig 1) in a detachable manner (Fig 1), characterized in that a gas-conveying connection routed at least partially 
Regarding Claim 2 Stoff teaches (Fig 1) the pressure accumulator (4, 18) is a pressure vessel, which is or can be filled exclusively with the gaseous pressure medium (Fig 1).
Regarding Claim 3 Stoff teaches (Fig 1) at least two gas safety valves (16, 24) are connected to the valve block (Fig 1), and that a safety device ensures that the gas-conveying connection to each connected pressure accumulator (4, 18) is capable of being interrupted before a gas safety valve (16, 24) is removed from the valve block (Fig 1), and the connection leading to at least one other gas safety valve (16, 24) is capable of being maintained such that a permanent gas-conveying connection between individual pressure accumulator (4, 18) and this other gas safety valve (16, 24) is capable of being established during the replacement operation of the one gas safety valve (16, 24) and its re-commissioning (Fig 1).
Regarding Claim 4 Stoff teaches (Fig 1) the safety system is based on a mechanical locking system,  or chip-controlled actuation system for the respective controllable valves (11, 13, 20) (Fig 1).
Regarding Claim 9 Stoff teaches (Fig 1) In a further preferred embodiment of the safety system according to the invention, the open and closed positions of the respective controllable valves (11, 13, 20) are monitored by means of sensors (22, 23) for the implementation of an electric monitoring system, and a higher-level control only permits the hydraulic supply system to operate, if the sensors (22, 23) detects that the relevant gas-conveying connection between the gas safety valve (16, 24) and pressure accumulator (4, 18) via the controllable valve (11, 13, 20) is actually open and communicates this fact to the controller (Fig 1).
Regarding Claim 11 Stoff teaches (Fig 1) the valve block (Fig 1) has at least one further supply port (5), to which at least one further pressure accumulator(10, 17), preferably a gas pressure accumulator, can be connected, which in its open position is connected to the relevant pressure accumulator (4, 18), in a gas-conveying manner via a check valve (21) arranged within the valve block (Fig 1).
Regarding Claim 12 Stoff teaches (Fig 1) the valve block (Fig 1) has at least one further port (5) to which a filling and testing device (22) can be connected, which is connected directly to the pressure accumulator (10, 17, 18) via a filling and test port in the valve block (Fig 1) in a gas- conveying manner, and that this filling and test port is connected to a further connection between the respective further pressure accumulator (10, 17) and the respective pressure accumulator (4, 18) via a check valve (21), which opens in the direction of the respective controllable valves (11, 13, 20).

Allowable Subject Matter
Claims 5-8 and 10 are rejected above under 112(b) but would be allowable if rewritten to overcome the rejection and in independent form including all of the limitations of the base claim and any intervening claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathaniel E. Wiehe can be reached on 571-272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ABIY TEKA/               Primary Examiner, Art Unit 3745